Citation Nr: 1521694	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  97-10 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected post-operative residuals of a right ankle shell fragment wound.

2.  Entitlement to service connection for a respiratory disorder, to include bronchitis and sinusitis, and to include as due to asbestos exposure.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of second and fourth metatarsal fractures of the left foot.

4.  Entitlement to a rating in excess of 10 percent for post-operative residuals of a right ankle shell fragment wound.

5.  Entitlement to a compensable rating for residuals of a right fifth metatarsal fracture.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	William J. La Croix, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 1996 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case has a complicated procedural history.  Most relevant to the issues current being considered, the Board denied the claim of entitlement to an increased rating for the Veteran's right ankle in a January 2008 decision.  This decision was vacated by the United States Court of Appeals for Veterans Claims (Court) in a December 2010 memorandum decision.  In November 2011, the Board remanded the issue for further development in accordance with the Court's December 2010 decision.

The November 2011 Board decision also denied an increased rating for the left foot and remanded the remaining issues cited above for further development.  The left foot rating issue is now again before the Board following a February 2013 Joint Motion for Remand (JMR) with respect to this issue only.  The Court did not disturb the remainder of the November 2011 Board decision.  All of the issues listed on the title page were again remanded for further development in February 2014, and the case has now been returned to the Board.

The Veteran was afforded a hearing before the Board in February 2011 to address the issues of entitlement to service connection for a respiratory disorder and entitlement to increased ratings for bilateral lower extremity disabilities.  In August 2013, VA notified the Veteran that the Veterans Law Judge who conducted that hearing was no longer employed by the Board and that if he did not respond within 90 days of the date of the letter, the processing of his claim would proceed under the assumption that no new hearing was desired.  See 38 C.F.R. § 20.707 (2014).  The Veteran did not respond to this letter, and the Board deems his right to a new hearing regarding those issues to be waived.

In February 2014, the Board remanded the issue of entitlement to service connection for a left knee disability in order to provide the Veteran with a Board hearing addressing solely this issue.  A Travel Board hearing was held in February 2015 before the undersigned on just that issue, and the transcript has been associated with the claims file.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a left knee disorder is decided below, and all remaining issues on appeal are addressed in the REMAND portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current left knee disorder is as likely as not caused or aggravated by his service-connected residuals of second and fourth metatarsal fractures of the left foot.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for a left knee disorder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the fact that the Board is granting the issue of entitlement to a left knee disability, further consideration of VA's duties to notify and assist is not necessary.

The Veteran asserts that he has a left knee disorder that was caused or aggravated by his service-connected disabilities, including post-operative residuals of a shell fragment wound to the right ankle and residuals of fractures to the right and left feet.  Specifically, he argues that his service-connected disabilities altered his gait and posture, which caused increased strain on his left knee and led to significant osteoarthritis causing pain and decreased mobility.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id; see also 38 C.F.R. § 3.310(b).

In this case, the evidence of record shows that the Veteran has been treated for left knee pain since at least November 1984, when X-rays showed medial narrowing and nominal spurring at the knee joint.  He reported at that time that he had been experiencing left knee pain for the past 5 years.  In July 1985, the Veteran was diagnosed with mild degenerative joint disease of the left knee, and in November 1985 he was diagnosed with left chondromalacia patella.  The Veteran's private and VA medical records show that he has continued to receive treatment for left knee pain and arthritis from that time until the present.

VA examinations have also confirmed that the Veteran has a left knee disability, including a diagnosis of osteoarthritis.  An October 1995 VA examination found that the Veteran had osteoarthritis of the left knee by history, but it was the examiner's opinion that "right and left knee pains are not related to the injury that he sustained to his right calf and right ankle."

The Veteran was also afforded a VA examination in August 1999.  The examiner diagnosed the Veteran with degenerative arthritis of both knees and stated that his knee disorder was not related to his service-connected injuries.  The examiner also, however, stated that the Veteran complained "of problems with his knee in 1965 which antedates his foot injury."  While the Veteran's service treatment records show treatment for left foot pain in 1965, there is no indication that the Veteran had a left knee disability at that time.  The Board is therefore unable to afford any significant probative value to the findings of the August 1999 VA examiner.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative).

Neither the October 1995 nor the August 1999 examiner offered an opinion regarding whether the Veteran's left knee disability was aggravated by any of his service-connected disabilities, and the Board notes that at the time the opinions were provided, the Veteran was not yet service connected for status post fracture of the second and fourth metatarsal bones with degenerative joint disease of the left foot.

The Veteran's private physician submitted a statement received in April 2015 in which he agreed with the Veteran's contention that it was as likely as not that the Veteran's arthroplasty of the left knee was the result of service-connected injuries to the left foot and ankle.

After reviewing all the evidence of record, and affording the Veteran the benefits of the doubt, the Board finds there is at least an approximate balance of positive and negative evidence regarding whether the Veteran's left knee disability was caused or aggravated by his service-connected left foot disability.

Under the "benefit of the doubt" rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the veteran shall prevail upon the issue.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.

The competent medical evidence of record clearly establishes that the Veteran has a current disability, that of left knee osteoarthritis.  The Veteran's credible testimony, supported by many years of medical evidence, show that he has had progressively worsening problems with his left knee since either the late 1970s or the mid-1980s.  The Veteran's private physician submitted a statement in in April 2015 which provides a medical link between his left knee disability and his service-connected left foot disability.  While the physician did not provide any rationale for the opinion, the Board accepts this opinion as competent and probative evidence on the nexus question.  See Monzingo v. Shinseki, 26 Vet. App. 97, 108 (2012) (Even when a sole medical opinion of record lacks an explicit rationale, it is adequate and may be assigned probative value if it is "fully understandable when read as a whole, uncontroverted, based on a review of pertinent medical history and an examination, and it fully informed the Board on its medical question.").  Furthermore, there are no medical opinions of record which directly contradict the findings of the April 2015 private physician's letter.

Hence, affording the Veteran the benefit of the doubt, entitlement to service connection for a left knee disorder as secondary to his service-connected residuals of second and fourth metatarsal fractures of the left foot, is warranted.


ORDER

Entitlement to service connection for a left knee disorder is granted.


REMAND

In February 2014, the Board remanded all of the issues listed above in order to complete additional development in accordance with the prior Board remand instructions and the directives of the December 2010 Court decision and the February 2013 JMR.  Unfortunately, it appears that after the February 2015 Board hearing was held, the additional requested development was not completed.  The Board points out that compliance by the AOJ with Board remands is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the remaining issues on appeal must be again remanded in order to complete the development that the Board ordered in February 2014.  The Board now reproduces the February 2014 remand body and directives.

With respect to all claims remanded herein, the AOJ must take this opportunity to ensure all relevant, recent medical records are obtained, to include VA outpatient treatment records from the Fayetteville VA Medical Center since July 2014 and from the Durham VA Medical Center since June 2005

Entitlement to an Initial Rating in Excess of 10 Percent for Residuals of Second and Fourth Metatarsal Fractures of the Left Foot

The Board denied an initial rating in excess of 10 percent for the Veteran's left foot disability in a November 2011 decision finding the evidence showed a mild left foot disability.  

The Court granted a February 2013 JMR finding the Board failed to consider whether the Veteran could receive an increased rating or a separate rating under the diagnostic criteria for claw feet.  To that end, the May 2009 VA examiner diagnosed the Veteran with mild degenerative changes to the first metatarsal of the left foot and old second and fourth metatarsal fractures of the left foot, but additionally mentioned a November 1985 history of claw toes.  The examination addressed both the left and right foot, so it is not clear whether the reference to claw toes refers to the left foot and/or the right foot.  The examiner, moreover, did not diagnose the Veteran with left foot claw toes at the time, so it is also unclear whether the Veteran currently has this condition and, if so, whether the condition is part of his service-connected disability.  

Private treatment records from November 1978 and 1996 indicate treatment for a sore left heel, diagnosed as plantar fasciitis of the left heel.  It is similarly unclear whether the Veteran still has this condition and whether the condition is part of his service-connected disability.

The Veteran was last afforded a VA examination with respect to this issue in May 2009, approximately six years ago.

In light of the ambiguities, the February 2013 JMR, and the lapse of time, a new VA examination is indicated to clarify the current manifestations of the Veteran's left foot disability and the severity of each manifestation found.

Entitlement to Service Connection for a Respiratory Disorder, to Include Bronchitis and Sinusitis, and to Include as Due to Asbestos Exposure

The November 2011 Board decision remanded the issue seeking entitlement to service connection for a respiratory disorder.  The February 2013 JMR did not disturb this remand.

The claim was remanded to afford the Veteran a VA examination to ascertain whether any current respiratory disorder is etiologically related to in-service treatment.  Specifically, service treatment records indicate in-service treatment for an upper respiratory infection in November 1964.  After service, he received treatment for sinusitis as early as 1976 and treatment for sinus pain and headaches since that time.

It does not appear the Veteran has been afforded a VA examination as directed in the Board's prior remands.  Corrective action is required.

Entitlement to a Rating in Excess of 10 Percent for Post-Operative Residuals of a Right Ankle Shell Fragment Wound; Entitlement to a Compensable Rating for Residuals of a Right Fifth Metatarsal Fracture

The Veteran is currently service-connected for right ankle/foot disabilities resulting from in-service trauma, to include a shell fragment wound and a right fifth metatarsal fracture, rated at 10 percent and noncompensable, respectively.

The November 2011 Board decision remanded these issues to afford the Veteran more current VA examinations in conformance with a December 2010 Court decision.

Specifically, the Veteran was last afforded a VA examination with respect to these disabilities in May 2007, approximately eight years ago.  This examination, moreover, references multiple muscle groups impaired in addition to joint impairment.  The December 2010 Court decision found the Board failed to consider whether separate ratings were applicable for various muscle group injuries or if clarity was necessary to ascertain the most appropriate diagnostic code(s) to apply.  The Board, in the November 2011 decision, remanded the claims for new VA examinations and development consistent with the December 2010 Court decision.

It does not appear the Veteran has been afforded this new VA examination as directed by the Board's prior remands.  Corrective action is required.

Entitlement to a TDIU

The Veteran indicates he was forced to retire as a school teacher in May 2002 due to his service-connected disabilities, which rendered it substantially difficult to stand for an entire school day.  He has been in receipt of Social Security Administration (SSA) disability benefits due to both service-connected and non-service connected conditions.  Similarly, the Veteran submitted a January 2012 private medical opinion from Dr. Grubb indicating he is unemployable due to both service-connected and non-service connected disabilities.  Namely, Dr. Grubb indicates the Veteran's unemployability is due to disorders of the bilateral feet, ankles, knees, and back.  

A VA examination is necessary to reconcile whether the Veteran is unemployable solely due to service-connected disabilities.  As explained in the Board's prior remands, the TDIU issue is "inextricably intertwined" with the other issues certified for appeal, and therefore those issues must be developed and adjudicated prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disabilities on appeal.  Based on his response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the AOJ must request all VA outpatient treatment records, including treatment from the Fayetteville VA Medical Center since July 2014 and from the Durham VA Medical Center since June 2005

All attempts to secure this evidence must be documented in the claims file by the AOJ.  If, after making reasonable efforts, the AOJ is unable to obtain any identified records, the AOJ must notify the Veteran and (a) identify the specific records not obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken; and (d) note that that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate examination to determine the current severity of his service-connected left foot and right foot (i.e., right fifth metatarsal) disabilities.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected bilateral feet disorders.  The examiner must first record the ranges of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  The examiner must opine as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected bilateral feet disorders.  

a) With respect to the left foot, the examiner is asked to clarify the manifestations and diagnoses of the Veteran's service-connected left foot disability, to include second and fourth metatarsal fractures, degenerative joint disease, plantar fasciitis, claw toes, and any other left foot defect noted on examination or in the claims folder.  The examiner is asked to specifically opine whether each diagnosis rendered is part of his service-connected disability or "at least as likely as not" due to or aggravated by his military service.  

b) With regard to the right fifth metatarsal disability and any left foot service-connected disability found, the examiner is asked to specify the severity of each diagnosis rendered indicating whether the Veteran's overall disability for each foot is "mild," "moderate," "moderately severe," or "severe."  The examiner must also describe whether the Veteran's right fifth metatarsal fracture or left foot disabilities include malunion or nonunion of the metatarsal bone or symptoms equivalent to malunion or nonunion.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation; that is, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded a VA examination by the appropriate specialist(s) to determine the current nature and severity of his service-connected post-operative residuals of a right ankle shell fragment wound (muscle injuries) as well as any residual scars, with the exception of the anterior right ankle scar already service connected and rated.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated testing must be conducted.  The examiner is asked to provide a thorough rationale for any opinion provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must so state, and thoroughly explain why speculation is required.  The report prepared must be typed.

a) The examiner must identify each muscle group that was injured as a result of the Veteran's right ankle shell fragment wound.  He or she must provide complete information as to the type of injury (i.e., whether or not the wound was through-and-through, and whether the wound involves fracture, and/or muscle, tendon, vascular, or nerve damage), history and complaints, and objective findings for each injured muscle group affected.  Also, the examiner must indicate whether the disability would be considered slight, moderate, moderately severe, or severe in degree.  In this regard, the examiner must comment on whether the cardinal signs and symptoms of muscle disability are present, including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Upon palpation, the examiner must note whether each muscle injury involves loss of deep fascia, muscle substance, or normal firm resistance compared with the sound side.  The examiner must also test and compare strength and endurance of the sound side to the injured side.

b) The examiner must determine the range of motion of the Veteran's right ankle, in degrees, using a goniometer and noting by comparison the normal range of motion of the ankle, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected right ankle disability after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion lost.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the right ankle, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right ankle disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected right ankle disability, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right ankle disability.

c) The examiner must comment on whether the Veteran has neurological pathology as a result of his right ankle shell fragment wound.  If so, the examiner must identify any and all symptomatology found to be present and identify each nerve that is affected.

d) The examiner must describe the precise location of associated scars, including as a result of subsequent surgeries, and note (i) whether the scar is superficial or deep (associated with underlying soft tissue damage), (ii) whether the scar is painful or unstable (involving frequent loss of covering, (iii) whether the scar causes limitation of function of the affected part, including whether there is limitation of motion, (iv) the size of the scar in square inches or centimeters, (v) the percentage of the entire body affected and of the exposed areas affected for each scar, and (vi) whether the scar is ragged, depressed, and adherent indicating wide damage to muscle groups in the missile track.

4.  The Veteran must be afforded a VA examination to determine the diagnosis of any respiratory disorder, to include bronchitis and sinusitis, and whether any such disorder is related to the Veteran's military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any respiratory disorder found.  After a review of the evidence of record, the clinical examination of the Veteran, and with consideration of the Veteran's statements, the examiner must opine as to whether any current respiratory disorder is related to the Veteran's active duty service, to include exposure to asbestos.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation; that is, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  After the above is complete, records are obtained to the extent available, and the other issues are fully developed and adjudicated, the Veteran must be scheduled for an examination to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on a review of the evidence of record, the clinical examination of the Veteran, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether only the Veteran's service-connected disorders render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.  If the examiner finds that the Veteran is currently unable to obtain or retain employment due only to his service-connected disorders, the examiner must provide an opinion as to when the Veteran became unable to obtain or retain employment due only to his service-connected disorders.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

6.  The AOJ must notify the Veteran that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  The VA examination reports obtained must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, corrective procedures must be implemented. 

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, including the TDIU claim.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


